CUSIP No. 00817R03 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 1)* Under the Securities Exchange Act of 1934 AETRIUM INCORPORATED (Name of Issuer) Common Stock (Title of Class of Securities) 00817R03 (CUSIP Number) Concerned Aetrium Shareholders c/o Jeffery E. Eberwein 4 Lockwood Avenue Old Greenwich, Connecticut 06870 (917) 576-9420 Frederic Dorwart Frederic Dorwart, Lawyers 124 East Fourth Street Tulsa, Oklahoma 74103 (918) 583-9922 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 21, 2012 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [X] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAMES OF REPORTING PERSONS Jeffery Eberwein 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [ X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.62% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 1 1 NAMES OF REPORTING PERSONS Archer Advisors, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.02% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO (limited liability company) 2 1 NAMES OF REPORTING PERSONS Archer Focus Fund, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.86% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO (limited liability company) 3 1 NAMES OF REPORTING PERSONS Archer Equity Fund, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.16% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO (limited liability company) 4 1 NAMES OF REPORTING PERSONS Steven Markusen 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b)[] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.02% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 5 1 NAMES OF REPORTING PERSONS GLOBALTEL HOLDINGS LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) N/A 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Florida 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO (limited liability company) 6 1 NAMES OF REPORTING PERSONS Dilip Singh 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) N/A 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 7 1 NAMES OF REPORTING PERSONS Richard K. Coleman, Jr. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) N/A 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.46% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 8 1 NAMES OF REPORTING PERSONS Galen Vetter 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) N/A 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.78% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 9 1 NAMES OF REPORTING PERSONS Alfred John Knapp, Jr. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) N/A 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.46% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 10 1 NAMES OF REPORTING PERSONS Andover Group, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.46% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO 11 1 NAMES OF REPORTING PERSONS Boston Avenue Capital LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) N/A 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Oklahoma 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO (limited liability company) 12 1 NAMES OF REPORTING PERSONS Charles M Gillman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) N/A 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 13 1 NAMES OF REPORTING PERSONS James F. Adelson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) N/A 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 14 1 NAMES OF REPORTING PERSONS Stephen J. Heyman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) N/A 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 15 Item 1.Security and Issuer Item1 is hereby amended by deleting Item1 of Initial 13D in its entirety and replacing it with the following: The Schedule 13D filed with the Securities and Exchange Commission on August 14, 2012 (the “Initial 13D”) by the Reporting Persons (defined below) with respect to the common stock, $0.001 par value per share (the “Common Stock”), of Aetrium Incorporated (the “Issuer” or the “Company”) is hereby amended by this Amendment No. 1 to furnish additional information set forth herein.All capitalized terms contained herein but not otherwise defined shall have the meanings ascribed to such terms in the Initial 13D.The principal executive office address of the Issuer is 2350 Helen Street, North St. Paul, Minnesota 55109. Item3.Source and Amount of Funds or Other Consideration Item3 is hereby amended by deleting Item3 of Initial 13D in its entirety and replacing it with the following: · As of the date hereof, Mr. Eberwein owns 605,887 shares of Common Stock and had invested approximately $481,414.95 (including commissions and fees) in such shares.675,000 of shares of Common Stock owned by Mr. Eberwein were purchased from Archer Equity and Archer Focus with personal funds in a private transaction on August 9, 2012.Mr. Eberwein subsequently sold 150,000 shares of Common Stock in private transactions on August 21, 2012 and August 23, 2012.Mr. Eberwein purchased 80,887 shares of Common Stock with personal funds on the open market. · As of the date hereof, Archer Focus owns 416,366 shares of Common Stock and had invested approximately $475,350.64 (including commissions and fees) in such shares.The shares of Common Stock owned by Archer Focus were purchased with working capital of Archer Focus on the open market. · As of the date hereof, Archer Equity owns 663,755 shares of Common Stock and had invested approximately $853,376.72 (including commissions and fees) in such shares.The shares of Common Stock owned by Archer Equity were purchased with working capital of Archer Equity on the open market. · As of the date hereof neither Archer Advisors nor Mr. Markusen directly own any shares of Common Stock of the Issuer. · As of the date hereof, neither GlobalTel nor Mr. Singh own any shares of Common Stock of the Issuer. · As of the date hereof, Mr. Coleman owns 50,000 shares of Common Stock and had invested approximately $32,500 (including commissions and fees) in such shares.Mr. Coleman purchased the shares with personal funds in a private transaction from Mr. Eberwein on August 21, 2012. · As of the date hereof, Mr. Vetter owns 84,402 shares of Common Stock and had invested approximately $53,860.23 (including commissions and fees) in such shares.50,000 of shares of Common Stock owned by Mr. Vetter were purchased from Mr. Eberwein with personal funds in a private transaction on August 21, 2012.34,402 of the shares of Common Stock owned by Mr. Vetter were purchased with personal funds on the open market. · As of the date hereof, Andover owns 50,000 shares of Common Stock and had invested approximately $32,000 (including commissions and fees) in such shares.The shares of Common Stock owned by Andover were purchased with working capital of Andover in a private transaction from Mr. Eberwein on August 23, 3012.As of the date hereof, Mr. Knapp does not own any shares of Common Stock of the Issuer. · As of the date hereof, none of BAC or Messrs. Heyman, Adelson or Gillman own any shares of Common Stock of the Issuer. 16 Item4.Purpose of Transaction Item4 is hereby amended by deleting Item4 of Initial 13D in its entirety and replacing it with the following: The Reporting Persons, who have, as of August 9, 2012, formed a group known as Concerned Aetrium Shareholders (“CAS”), purchased Shares based on the belief that such securities, when purchased, were undervalued and represented an attractive investment opportunity.Depending upon overall market conditions, other investment opportunities available to the Reporting Persons, and the availability of Shares at prices that would make the purchase or sale of Shares desirable, the Reporting Persons may endeavor to increase or decrease their position in the Issuer through, among other means, the purchase and sale of shares on the open market or in private transactions or otherwise, on such terms and at such times as the Reporting Persons may deem advisable.As of the date hereof, Mr. Eberwein has informally offered to sell certain of the shares held by him to certain other of the Reporting Persons in private transactions. The purposes of the acquisitions of the Common Stock were investment. The acquisitions of the Common Stock were made in the ordinary course of business. As disclosed in the Initial 13D, the Reporting Persons have had discussions regarding plans to improve the performance of the Company, including a brief discussion of the performance of the members of the board of directors of the Issuer.On July 11, 2012 Mr. Vetter met with Joseph Levesque, Chief Executive Officer of the Company and Douglas Hemer, Chief Administrative Officer and member of the board of directors and discussed concerns regarding the company’s performance.The Reporting Persons currently seek to engage the Issuer’s board of directors in discussions concerning corporate strategy, on-going business operations, potential asset sales, membership of the board of directors, and company management, among other topics. On August 21, 2012 Messrs. Eberwein, Vetter and Coleman had a meeting by telephone with Messrs. Levesque and Hemer and Mr. Paul Askegaard, Treasurer of the Company. They discussed the Reporting Persons intention to seek to join the board of directors, study the business and take other, yet to be determined, actions to maximize shareholder value. Messrs. Eberwein, Vetter and Coleman additionally expressed their desire to meet with each member of the Issuer’s board of directors individually. By subsequent email exchanges on August 24, 2012 and August 28, 2012, between Mr. Eberwin and Mr. Hemer, the parties failed to reach agreement on a structure for the Reporting persons to join the board of directors. By letter of August 28, 2012 the Reporting Persons requested that the Company call a special meeting of shareholders at the Saint Paul Hotel, 350 Market Street, Saint Paul, Minnesota 55102 on October 26, 2012 at 11:00am Eastern Time. The letter stated that the purpose of the special meeting is to remove the existing members of the Company’s board of directors pursuant to Article 3 Section II of the Company’s bylaws and to elect Messrs. Eberwein, Singh, Coleman, Vetter, Knapp and Gillman to the Company’s board of directors. Consistent with their investment purpose, the Reporting Persons may engage in communications with one or more stockholders of the Issuer, one or more officers of the Issuer, one or more members of the board of directors of the Issuer, and/or one or more representatives of the Issuer regarding the Issuer, including but not limited to the Issuer’s operations and the foregoing current plans of the Reporting Persons. The Reporting Persons may discuss ideas that, if effected may result in a change of the current plans and in the acquisition by persons of additional Common Stock of the Issuer, the disposition of Common Stock of the Issuer, an extraordinary corporate transaction involving the Issuer and/or other changes in the board of directors of the Issuer, its operations or its corporate structure. No Reporting Person has any present plan or proposal which would relate to, or could result in, any of the matters referred to in subparagraphs (a) through (j), inclusive, of the instructions to Item 4 of Schedule 13D, except as set forth herein or such as would occur upon or in connection with the completion of, or following, any of the actions discussed herein. The Reporting Persons may, at any time and from time to time, review or reconsider their position and/or change their purpose and/or formulate plans or proposals with respect thereto. 17 This Schedule 13D is not a solicitation of any action by stockholders of the Issuer. If a proxy statement is completed and filed, stockholders are advised to read the proxy statement when it becomes available because it will contain important information, and stockholders should rely on such proxy statement and not on this Schedule 13D. The proxy statement, if filed, will be available for free at the SEC’s website at http://www.sec.gov. Item5.Interest in Securities of the Issuer Item5 is hereby amended by deleting Item5 of Initial 13D in its entirety and replacing it with the following: (a) – (b) As of July 31, 2012, the Issuer had 10,781,451 shares of Common Stock outstanding, based on the information contained in the Issuer’s Form10-Q for the quarter ended June 30, 2012, filed on August 7, 2012. As of the date hereof, Mr. Eberwein owns 605,887 shares of Common Stock (approximately 5.62%) in the Jeffery E. Eberwein Revocable Trust U/A 10-01-2010 (the “Eberwein Shares”).Mr. Eberwein, as trustee, has the sole power to vote and dispose of the Eberwein Shares. As of the date hereof, Archer Focus directly owns 416,366 shares of Common Stock (approximately 3.86%) (the “Focus Shares”).As of the date hereof, Archer Equity directly owns 663,755 shares of Common Stock (approximately 6.16%) (the “Equity Shares”, and collectively with the Focus Shares the “Archer Shares”).As the managing member of each of Archer Focus and Archer Equity, Archer Advisors is in possession of sole voting and investment power for the Archer Shares and may also be deemed to beneficially own the Archer Shares.As managing member of Archer Advisors, Mr. Markusen is in possession of sole voting and investment power for the Archer Shares, and may also be deemed to beneficially own the Archer Shares.Mr. Markusen does not own any shares of Common Stock directly and disclaims beneficial ownership of the Archer Shares.Archer Advisors does not own any shares of Common Stock directly and disclaims beneficial ownership of the Archer Shares.On February 14, 2012 Archer Advisors filed an amended Schedule 13G with the Securities and Exchange Commission (the “Archer 13G”).In this filing, Archer Advisors disclosed an aggregate of 1,020,618 shares of Common Stock beneficially owned by Archer (approximately 9.47%).In transactions occurring after the date of the Archer 13G, Archer purchased an aggregate of 734,503 additional shares of Common Stock on the open market, bringing the total number of shares of Common Stock beneficially owned by Archer to 1,755,121 (approximately 16.28%).On August 9, 2012 Archer sold 675,000 shares of Common Stock to Mr. Eberwein in a private transaction, thereby reducing the number of shares of Common Stock beneficially owned by Archer to 1,080,121 (approximately 10.02%).On August 13, 2012 and August 14, 2012 Archer Advisors filed a Form 3 and Form 4s with the Securities and Exchange Commission disclosing each transaction occurring after the date of the Archer 13G until the date hereof. As of the date hereof, neither GlobalTel nor Mr. Singh directly own any shares of Common Stock of the Issuer. As of the date hereof, Mr. Coleman directly owns 50,000 shares of Common Stock (the “Coleman Shares”).Mr. Coleman owns has the sole power to vote and dispose of the Coleman Shares. As of the date hereof, Mr. Vetter directly owns 84,402 shares of Common Stock (the “Vetter Shares”).Mr. Vetter owns the Vetter Shares in joint tenancy with his wife and has the sole power to vote and dispose of the Vetter Shares. As of the date hereof, Andover directly owns 50,000 shares of Common Stock (the “Andover Shares”).As president and sole director of Andover, Mr. Knapp is in possession of sole voting and investment power for the Andover shares, and may also be deemed to beneficially own the Andover Shares.Mr. Knapp does not own any shares of Common Stock of the Issuer directly and disclaims beneficial ownership of the Andover Shares. 18 As of the date hereof, none of BAC or Messrs. Heyman, Adelson or Gillman directly owns any shares of Common Stock of the Issuer. In addition, CAS, the group that has been formed by the Reporting Persons, may be deemed to beneficially own the 1,870,410 shares of Common Stock of the Issuer (approximately 17.35%) held by all of the Reporting Persons combined, and each of the Reporting Persons may be deemed to beneficially own the shares of each other Reporting Person. The filing of this Schedule shall not be construed as an admission that any of the Reporting Persons is, for any purpose, the beneficial owner of the Common Stock held by any other Reporting Person, and each disclaims beneficial ownership of the shares held by the others. (c) During the last 60 days, the Reporting Persons have purchased (or sold) the following shares of Common Stock of the Issuer: Mr. Eberwein Date of Transaction Quantity $ Amount Price Per Share Transaction Method 8/09/2012 Open Market 8/09/2012 Private Transaction 8/13/2012 Open Market 8/13/2012 Open Market 8/14/2012 Open Market 08/15/12 Open Market 08/15/12 Open Market 08/16/12 Open Market 08/16/12 Open Market 08/16/12 Open Market 08/16/12 Open Market 08/16/12 Open Market 08/16/12 Open Market 08/16/12 Open Market 08/16/12 Open Market 08/16/12 Open Market 08/16/12 Open Market 08/16/12 Open Market 08/16/12 Open Market 08/16/12 73 Open Market 08/20/12 Open Market 08/21/12 Open Market 08/21/12 Open Market 08/21/12 Open Market 08/21/12 Open Market 08/21/12 ) ) Private Transaction 08/21/12 ) ) Private Transaction 08/23/12 ) ) Private Transaction 19 Archer Focus Date of Transaction Quantity $ Amount Price Per Share Transaction Method 6/28/2012 Open Market 6/29/2012 Open Market 7/2/2012 Open Market 7/3/2012 Open Market 7/5/2012 Open Market 7/16/2012 Open Market 7/17/2012 Open Market 7/20/2012 Open Market 7/24/2012 Open Market 7/27/2012 Open Market 8/9/2012 ) ) Private Transaction Archer Equity Date of Transaction Quantity $ Amount Price Per Share Transaction Method 6/28/2012 Open Market 6/29/2012 Open Market 7/2/2012 Open Market 7/3/2012 Open Market 7/5/2012 Open Market 7/12/2012 Open Market 7/13/2012 Open Market 7/17/2012 Open Market 7/18/2012 Open Market 7/20/2012 Open Market 7/24/2012 Open Market 7/25/2012 Open Market 7/26/2012 Open Market 7/27/2012 Open Market 7/31/2012 Open Market 8/9/2012 ) ) Private Transaction Mr. Vetter Date of Transaction Quantity $ Amount Price Per Share Transaction Method 7/20/2012 $ $ Open Market 08/21/12 $ Private Transaction Mr. Coleman Date of Transaction Quantity $ Amount Price Per Share Transaction Method 08/21/12 $ Private Transaction 20 Andover Date of Transaction Quantity $ Amount Price Per Share Transaction Method 08/23/12 $ Private Transaction (d) Not Applicable. (e) Not Applicable. Item7.Material to be Filed as Exhibits Exhibit 99.1Joint Filing Agreement filed with the Initial 13D on August 14, 2012 and incorporated by reference herein. 21 SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated: August 30,2012 /s/ Galen Vetter /s/ Jeffery Eberwein GALEN VETTER JEFFERY EBERWEIN GLOBALTEL HOLDINGS LLC ARCHER ADVISORS, LLC /s/ Dilip Singh /s/ Steven Markusen Manager Managing Member /s/ Dilip Singh /s/ Steven Markusen DILIP SINGH STEVE MARKUSEN /s/ Richard K. Coleman Jr. BOSTON AVENUE CAPITAL LLC RICHARD K. COLEMAN JR. /s/ Stephen J. Heyman Manager ANDOVER GROUP, INC. BOSTON AVENUE CAPITAL LLC /s/ James F. Adelson /s/ A. John Knapp Jr. Manager President /s/ Stephen J. Heyman /s/ A. John Knapp Jr. STEPHEN J. HEYMAN ALFRED JOHN KNAPP Jr. /s/ James F. Adelson JAMES F. ADELSON /s/ Charles M. Gillman CHARLES M. GILLMAN 22
